UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1310



In Re:   CORNELIUS TUCKER, JR.,


                Petitioner.



                              No. 08-1347



In Re:   CORNELIUS TUCKER, JR.,


                Petitioner.




On   Petitions  for   Writ   of   Mandamus.     (5:07-hc-02128-H;
5:02-cr-00235-BO-1; 5:08-hc-02025-D; 5:08-hc-02029-FL)


Submitted:   June 30, 2008                  Decided:   July 16, 2008


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Cornelius Tucker, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In these consolidated petitions for writ of mandamus,

Cornelius Tucker, Jr., seeks an order vacating the district court’s

January 27, 2005 order that directs that he undergo a mental health

evaluation     upon   his   release   from     state    custody,   or   an    order

directing his transfer to another hospital facility.                 We conclude

that Tucker is not entitled to mandamus relief.

             Mandamus relief is available only when the petitioner has

a clear right to the relief sought.            In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).               Further, mandamus is a

drastic      remedy   and   should     be     used     only   in   extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976);

In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).                Mandamus may not

be used as a substitute for appeal.           In re United Steelworkers, 595
F.2d 958, 960 (4th Cir. 1979).

             The relief sought by Tucker is not available by way of

mandamus. Accordingly, we deny the petitions for writ of mandamus.

We also deny Tucker’s motion to have additional stipulations and

facts   to    support   mandamus      relief    instruction,       petition    for

certiorari on reviewable issues and interlocutory appeal, motion

for reconsideration, motion to amend, motion to compel FOIA/PA, and

motion for appointment of a guardian.                   We dispense with oral

argument because the facts and legal contentions are adequately




                                      - 2 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                 PETITIONS DENIED




                              - 3 -